Case 8:20-cv-00998-MWF-ADS Document 18 Filed 08/31/20 Page 1 of 11 Page ID #:165



    1   Michael D. Mortenson, Cal. Bar No. 247758
          mmortenson@mortensontaggart.com
    2   Craig A. Taggart, Cal. Bar No. 239168
          ctaggart@mortensontaggart.com
    3   MORTENSON TAGGART LLP
        300 Spectrum Center Dr., Suite 1100
    4   Irvine, CA 92618
        Telephone: (949) 774-2224
    5   Facsimile: (949) 774-2545
    6   Attorneys for Defendant
        RIVIAN AUTOMOTIVE, LLC
    7
    8                     UNITED STATES DISTRICT COURT
    9                    CENTRAL DISTRICT OF CALIFORNIA
   10
   11   JOHN ROE, JANE ROE AND JOHN            CASE NO. 8:20-cv-00998-MWF-ADS
        ROE II,
   12
                                               Hon. Michael W. Fitzgerald
   13              Plaintiffs and Putative
                   Class Representatives,      REPLY IN SUPPORT OF
   14                                          DEFENDANT RIVIAN
                   vs.                         AUTOMOTIVE, LLC’S
   15                                          UNOPPOSED MOTION FOR
                                               SANCTIONS PURSUANT TO
   16   RIVIAN AUTOMOTIVE, LLC, and            FEDERAL RULE OF CIVIL
        DOES 1 through 10, inclusive,          PROCEDURE 11
   17
                   Defendants.                 Hearing Date: September 14, 2020
   18                                          Time:         10:00 a.m.
                                               Courtroom:    5A
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                     MEMORANDUM OF POINTS AND AUTHORITIES
Case 8:20-cv-00998-MWF-ADS Document 18 Filed 08/31/20 Page 2 of 11 Page ID #:166



    1    I.   INTRODUCTION
    2          Plaintiffs John Roe, Jane Roe and John Roe II initiated this anonymous
    3    lawsuit against Defendant Rivian Automotive, LLC and immediately attempted to
    4    extract a settlement through repeated threats made to Rivian and its counsel.
    5    Rivian refused to play ball and immediately moved to dismiss Plaintiffs’ legally
    6    defective complaint. Rather than defend the lawsuit that Plaintiffs initiated in
    7    this Court, Plaintiffs ignored Rivian’s motion to dismiss, failed to appear at the
    8    hearing on Rivian’s motion to dismiss, and failed to respond to Rivian’s Rule 11
    9    motion served more than 30-days ago. Plaintiffs’ failure to defend their lawsuit
   10    confirms their Complaint was filed for an improper purpose. Rivian respectfully
   11    requests that the Court issue Rule 11 sanctions to compensate Rivian for having to
   12    defend against Plaintiffs’ frivolous lawsuit and to deter Plaintiffs from wasting the
   13    Court’s resources and abusing the legal process in the future.
   14         Rivian’s Rule 11 motion established that Plaintiffs’ claims were frivolous,
   15    and that they were filed for an improper purpose. The entire premise of Plaintiffs’
   16    Complaint was that Rivian engaged in fraud by not disclosing to depositors that
   17    the prototype vehicles were still under development and contained defects, even
   18    though the terms and conditions the contract depositors agreed to for their fully
   19    refundable deposits made absolutely clear the vehicles were still under
   20    development. This Court agreed with Rivian and confirmed the frivolousness of
   21    Plaintiffs’ complaint as the Court’s dismissal found that Plaintiffs failed to plead
   22    any injury at all by virtue of their alleged fully refundable deposits, and John Doe
   23    II made no deposit at all.
   24         Rivian’s Rule 11 motion also established that Plaintiffs’ claims were filed
   25    for an improper purpose. After filing the Complaint and before Rivian served its
   26    Rule 11 motion, Plaintiffs attempted to coerce a settlement through various threats
   27    to Rivian and its counsel, including, but not limited to, threatening to issue a press
   28    release whereby Plaintiffs’ counsel would accuse Rivian’s counsel of rejecting
                                                  -1-
                      MEMORANDUM OF POINTS AND AUTHORITIES
Case 8:20-cv-00998-MWF-ADS Document 18 Filed 08/31/20 Page 3 of 11 Page ID #:167



    1    their settlement to increase its billable hours, and alerting the Court to some
    2    ongoing “crime-fraud” in which Rivian and its counsel were supposedly engaged.
    3          Importantly, the service of Rivian’s Rule 11 motion did not curtail
    4    Plaintiffs’ improper actions. Indeed, despite Plaintiffs’ apparent abandonment of
    5    this case, Plaintiffs’ improper tactics have not only continued, but escalated. After
    6    Rivian filed its motion to dismiss, Plaintiffs sought to put further pressure on
    7    Rivian by indicating that they were working with Tesla, Inc. Notably, Plaintiffs’
    8    Complaint characterizes Rivian as “a major competitor of Tesla, Inc.” In response
    9    to meet and confer correspondence between the parties, Plaintiffs informed
   10    Rivian’s counsel that they were “in contact with Plaintiff’s Attorney in Tesla v.
   11    Rivian . . . and are offering them access to our client . . . .” This was no doubt an
   12    additional threat to bring Rivian to the settlement table by suggesting that their
   13    client was offering assistance to Tesla in a separate and entirely unrelated lawsuit
   14    between Tesla and Rivian. Plaintiffs also accused Rivian’s counsel of “unethical
   15    practices” and stated that they “will be filing a motion for disqualification.”
   16          Moreover, a few days before the hearing on the motion to dismiss, Plaintiffs
   17    threatened to file a motion to stop a documentary from airing on Apple TV in an
   18    apparent attempt to bring Rivian to the table. Specifically, Rivian’s counsel
   19    received an e-mail from “J. Steven Davis, J.D., D.D.,” who has the title of
   20    “Director of Litigation” for Plaintiffs’ counsel’s law firm. Davis – a Doctor of
   21    Divinity – requested to meet and confer in anticipation of a temporary restraining
   22    order they intended to file in this case. Rivian agreed to meet and confer after the
   23    hearing on the motion to dismiss, but Plaintiffs never responded and confirmed.
   24          Since Davis also took the lead for Plaintiffs’ counsel in the initial meet and
   25    confer where many of the initial threats were made, and was taking the lead to
   26    reach out again, Rivian’s counsel researched whether he is a practicing attorney.
   27    He is not. Upon investigation, it appears that Davis resigned from the practice of
   28    the law in 2004 after issues arose with the State Bar of California, that Davis may
                                                  -2-
                      MEMORANDUM OF POINTS AND AUTHORITIES
Case 8:20-cv-00998-MWF-ADS Document 18 Filed 08/31/20 Page 4 of 11 Page ID #:168



    1    have a state and federal criminal record, and that Davis was deemed a vexatious
    2    litigant by both District Judge Klausner and the Superior Court of California,
    3    Riverside County.
    4          Given Plaintiffs’ counsel’s tactics and refusal to identify John Roe and
    5    Jane Roe,1 Rivian seriously questions whether they are even real people, whether
    6    they actually made deposits at all, and, if deposits were made, whether they were
    7    made simply to manufacture a lawsuit in hope of extracting a quick
    8    settlement. Plaintiffs’ failure to respond leaves these questions unanswered.
    9    Notwithstanding, by filing this Complaint and then failing to dismiss it, Plaintiffs
   10    improperly forced Rivian to incur legal expenses in litigating this case and
   11    wasted this Court’s resources. As a result, Rivian respectfully requests that the
   12    Court order Plaintiffs to identify themselves on the public docket, and that
   13    the Court issue Rule 11 sanctions against Plaintiffs and their counsel joint and
   14    severally for the reasonable attorneys’ fees incurred in defending this case.
   15    II.   ADDITIONAL FACTS
   16          A.    Rivian Files Its Motion to Dismiss And Rule 11 Motion, And
   17                Plaintiffs Attempt To Exert More Pressure On Rivian
   18          On July 20, 2020, Rivian filed its motion to dismiss Plaintiffs’ Complaint.
   19    (Dkt. No. 11.) The next day, Rivian served Plaintiffs with its Rule 11 motion.
   20    (Dkt. No. 16-11.)
   21          After moving to dismiss, Rivian became concerned that Plaintiffs may
   22    attempt to publish Rivian’s confidential and proprietary information in public
   23    filings. Indeed, John Roe II claimed to be an insider at Rivian (see Compl. ¶ 6(e)),
   24    and Rivian has all employees enter into confidentiality agreements as part of their
   25    1
          John Roe II filed a separate case in California state court. After Rivian sought
   26    ex parte relief requesting that Plaintiffs’ counsel disclose John Roe II’s identity,
   27    Plaintiffs’ counsel identified John Roe II as Simeon Hunter. (Supplemental
         Declaration of Michael D. Mortenson (“Suppl. Decl.”), Ex. 12.) However,
   28    Plaintiffs continue to refuse to identify John Roe and Jane Roe.
                                                 -3-
                      MEMORANDUM OF POINTS AND AUTHORITIES
Case 8:20-cv-00998-MWF-ADS Document 18 Filed 08/31/20 Page 5 of 11 Page ID #:169



    1    employment due to the sensitive proprietary information associated with the
    2    development of electric vehicles in the competitive automobile marketplace.
    3    Rivian’s concern was based in part on the fact that John Roe II admitted to sharing
    4    confidential information with John Roe and Jane Roe in Plaintiffs’ Complaint.
    5    (Id.) As a result of its concerns, on July 23, 2020, Rivian’s counsel sent Plaintiffs
    6    a letter requesting that they confirm that they will not publish any of Rivian’s
    7    confidential information in a public filing. (Supp. Decl. ¶ 2.) Rivian informed
    8    Plaintiffs that if they would not provide such confirmation, it would apply ex parte
    9    to prevent the filing and disclosure of confidential information publicly. (Id.)
   10          That same day, Plaintiffs’ counsel responded to Rivian with two letters.
   11    The first letter purported to respond to the confidentiality concerns. (Id., Ex. 9.)
   12    Plaintiffs’ counsel accused Rivian’s counsel of writing a “violation of civility
   13    letter.” (Id.) Plaintiffs’ letter, however, did not respond to Rivian’s concerns, but
   14    merely asserted that a confidentiality agreement is not a defense to a whistleblower
   15    case. Plaintiffs’ second letter referenced the Rule 11 motion and asserted that they
   16    “would have desired an in person meet and confer before the Motion for Sanctions
   17    was filed.” (Id., Ex. 10.) Of course, no motion for sanctions was actually filed at
   18    that time; Rivian merely served the motion in compliance with the safe harbor
   19    provisions set forth in Rule 11.
   20          After receiving Plaintiffs’ letters, Rivian’s counsel responded and explained
   21    that “it appears that you misunderstood the intent and purpose of my letter.” (Id.,
   22    Ex. 11.) Rivian’s counsel further explained: “To the extent you are planning to
   23    disclose Confidential Information in court filings, such disclosure must, at a
   24    minimum, be filed under seal or you must give my clients advance notice so that
   25    we can obtain a protective order as required under [the Confidentiality]
   26    Agreement.”      (Id.)   Rivian’s counsel again sought confirmation that no
   27    confidential information would be filed publicly, and that Rivian would move ex
   28    parte if it could not obtain that confirmation. (Id.)
                                                  -4-
                       MEMORANDUM OF POINTS AND AUTHORITIES
Case 8:20-cv-00998-MWF-ADS Document 18 Filed 08/31/20 Page 6 of 11 Page ID #:170



    1            Plaintiffs, citing an irrelevant case, then responded by e-mail: “Under that
    2    case your threat is a Rule 11 violation, unless you can explain why this decision is
    3    not relevant to our case.” (Id.) No doubt to exert further pressure on Rivian,
    4    Plaintiffs’ counsel then suggested that his client will be providing information to
    5    Tesla, writing:
    6                 “We are in contact with the Plaintiffs’ Attorney in Tesla v.
    7                 Rivian, Santa Clara Superior Court Case no. 20CV368472
    8                 and are offering them access to our client if they wish to
    9                 take their deposition as that is a case which pertains to
   10                 stolen intellectual property by your client from Tesla, of
   11                 which our client has rather detailed knowledge. We will
   12                 be listing that case as a related case in our actions.”
   13    (Id.)
   14            On July 24, 2020, Rivian’s counsel provided ex parte notice in a separate
   15    state court proceeding brought by John Roe II against Rivian. (Id., Ex. 12.)
   16    Rivian’s ex parte notice sought the same confirmation that Plaintiffs will not
   17    publicly file Rivian’s proprietary information, and it also sought the identify of
   18    John Roe II (aka Simeon Hunter). (Id.)
   19            In response, Plaintiffs indicated, among other things: “In light of Tesla v.
   20    Rivian your motion is null, void and in bad faith.” Plaintiffs again stated that
   21    Rivian’s “Rule 11 motion and your ex-parte are in bad faith[.]” (Id.) Plaintiffs
   22    also threatened: “We have reason to believe that Plaintiff’s attorney in Tesla v.
   23    Rivian will be deposing our client forthwith[.]”         (Id.)   And, Plaintiffs then
   24    threatened: “In light of the above, we will be requesting sanctions regarding both
   25    motions and will be filing a motion for disqualification based on your unethical
   26    practices thus far.” (Id.) Plaintiffs also stated: “Be advised that from this point
   27    forward we will be forwarding all the emails, correspondence and pleadings to
   28    plaintiff’s counsel in Tesla v. Rivian.” (Id.)
                                                   -5-
                       MEMORANDUM OF POINTS AND AUTHORITIES
Case 8:20-cv-00998-MWF-ADS Document 18 Filed 08/31/20 Page 7 of 11 Page ID #:171



    1          That same day, Rivian responded with its understanding that Plaintiffs will
    2    not file confidential information publicly. However, Rivian’s counsel requested
    3    the identity of John Roe II. (Id.) After a few e-mail exchanges and after filing its
    4    ex parte papers, Plaintiffs disclosed John Roe II as former Rivian employee
    5    Simeon Hunter. Plaintiffs’ counsel then indicated that he planned to file an
    6    amended complaint in the state court case. (Id.)
    7          Rivian’s counsel then responded: “Turning to the federal class action
    8    complaint, can you please confirm the identities of the class representatives, John
    9    Roe and Jane Roe? Otherwise, can you please explain the basis for proceeding
   10    anonymously?” (Id.) On July 28, 2020, Plaintiffs’ counsel responded: “I will
   11    speak with them today and get back to you.” (Id.) Not surprisingly, Plaintiffs
   12    never responded and got back to Rivian’s counsel.
   13         B.     Rivian Learns That Plaintiffs’ Director Of Litigation Is A
   14                Vexatious Litigant
   15          On August 11, 2020, the week before the hearing on Rivian’s motion to
   16    dismiss, Rivian’s counsel received an e-mail from “J. Steven Davis, J.D., D.D.”
   17    who has the title of “Director of Litigation” for Plaintiffs’ counsel’s firm. (Id., Ex.
   18    13.) This is the same person that took the lead during the initial call with Rivian’s
   19    counsel on June 12, 2020. (See Dkt. No. 16-2 [Mortenson Decl. ¶¶ 5-7].) Davis’
   20    e-mail was entitled “Request for Rule 7.3 Meet and Confer Roe v Rivian.” (Supp.
   21    Decl., Ex. 13.) The e-mail stated Plaintiffs’ “intent to file a Motion to stop the
   22    September broadcast of the Rivian Documentary on Apple TV Plus.” (Id.)
   23          The next day, Rivian’s counsel responded to Davis’ e-mail stating that he
   24    was out of town on vacation, but offered to meet and confer after the motion to
   25    dismiss hearing. (Id.) Neither Davis nor Plaintiffs’ counsel of record responded
   26    to Rivian’s counsel’s e-mail. This was no doubt a last-ditch effort to try and
   27    discuss a settlement before the motion to dismiss hearing.
   28
                                                   -6-
                       MEMORANDUM OF POINTS AND AUTHORITIES
Case 8:20-cv-00998-MWF-ADS Document 18 Filed 08/31/20 Page 8 of 11 Page ID #:172



    1          After receiving the e-mail from “J. Steven Davis,” Rivian searched for
    2    information regarding Davis’ ability to practice law given that he appeared to be
    3    leading the litigation (see Dkt. No. 16-2 [Mortenson Decl. ¶¶ 5-7]), and because
    4    Davis identifies himself as a “J.D.,” even though he has not made a formal
    5    appearance for Plaintiffs in this case.2 The California State Bar website indicates
    6    that someone with the same name as Davis resigned from the practice of law on
    7    June 18, 2004. (Supp. Decl., Ex. 14.) This appears to be about one-week before
    8    the Los Angeles Times reported that a lawyer with the same name was arrested
    9    federally “on charges of income tax evasion, filing a false loan application, witness
   10    tampering, impersonating a federal officer and attempting to carry a loaded
   11    handgun onto an airplane.” (Id., Ex. 15, 19.)
   12          It also appears that Davis has been deemed a vexatious litigant in Riverside
   13    Superior Court in 2014 and that District Judge Klausner previously found
   14    Davis to be a vexatious litigant. (Id., Exs. 14, 17.) Further, it appears that
   15    Davis has previously been arrested for “impersonating a peace officer,
   16    impersonating a fireman and exhibiting a fake federal badge for the purpose of
   17    posing as a law enforcement official . . . .” (Id., Ex. 18.)
   18         C.     Plaintiffs Fail To Appear At The Hearing On Rivian’s Motion To
   19                Dismiss, Or Respond To Rivian’s Rule 11 Motion
   20          On August 13, 2020, the Court issued an order setting the telephonic hearing
   21    on Rivian’s motion to dismiss for August 17, 2020 at 10:30 a.m. on Rivian’s
   22    motion to dismiss. (Dkt. No. 14.)
   23
   24    2
           Notably, Plaintiffs’ counsel appears to have represented James Steven Davis in
   25    litigation that was pending before District Judge Selna in the United States District
         Court for the Central District of California in a case entitled James Steven Davis
   26    v. First Southern Baptist Church of Buena Park, Inc., et al., Case No. 8:19-cv-
   27    00093-JVS-KES. While Plaintiffs’ counsel’s name is not listed on the docket, he
         appeared for Davis at the settlement conference as set forth at Dkt. No. 178 on the
   28    docket.
                                                   -7-
                       MEMORANDUM OF POINTS AND AUTHORITIES
Case 8:20-cv-00998-MWF-ADS Document 18 Filed 08/31/20 Page 9 of 11 Page ID #:173



    1           On August 17, 2020, shortly before the hearing, the Court’s clerk e-mailed
    2    the tentative ruling to counsel. Notably, Plaintiffs’ counsel has corresponded with
    3    Rivian’s counsel throughout this litigation with the exact same e-mail address
    4    (tim@ocemploymentlaw.com) that is on the ECF docket, which the Court’s clerk
    5    also used to e-mail the tentative. Rivian’s counsel appeared for the hearing on the
    6    motion to dismiss, but Plaintiffs’ counsel did not.
    7           On August 17, 2020, Rivian filed its Motion for Sanctions Pursuant to
    8    Federal Rule of Civil Procedure 11. (Dkt. No. 16.) Given that Rivian had served
    9    this motion on July 21, 2020, Rivian waited well-beyond the 21-day safe harbor
   10    period before filing the motion.
   11           On August 24, 2020, the Court granted Rivian’s motion to dismiss without
   12    leave to amend. (Dkt. No. 17.) That same day, Plaintiffs failed to file any
   13    opposition to Rivian’s Rule 11 motion or a notice of non-opposition.
   14    III. ARGUMENT
   15         A.     The Court Should Grant Rivian’s Unopposed Motion And Issue
   16                Sanctions
   17           Rivian established in its motion that Plaintiffs and their counsel violated
   18    Rule 11 by filing a frivolous Complaint for an improper purpose. Specifically,
   19    Plaintiffs filed their Complaint containing frivolous claims and then proceeded
   20    with a strategy to try and extract a settlement through improper threats.
   21    Significantly, Plaintiffs have not even attempted to defend their actions. Indeed,
   22    Plaintiffs’ failure to oppose Rivian’s Rule 11 motion constitutes consent to the
   23    granting of the motion. See C.D. Cal. L.R. 7-12 (“The failure to file any required
   24    document, or the failure to file it within the deadline, may be deemed consent to
   25    the granting or denial of the motion . . . .”).
   26           “The district court has wide discretion in determining the appropriate
   27    sanction for a Rule 11 violation.” Hudson v. Moore Bus. Forms, Inc., 836 F.2d
   28    1156, 1163 (9th Cir. 1987). However, as noted in Rivian’s motion: “In a case like
                                                    -8-
                       MEMORANDUM OF POINTS AND AUTHORITIES
Case 8:20-cv-00998-MWF-ADS Document 18 Filed 08/31/20 Page 10 of 11 Page ID #:174



     1   this, where the original complaint is the improper pleading, all attorney fees
     2   reasonably incurred in defending against the claims asserted in the complaint form
     3   the proper basis for sanctions.” Gaskell v. Weir, 10 F.3d 626, 629 (9th Cir. 1993).
     4         At the time the motion to dismiss was filed and the Rule 11 motion was
     5   served, Rivian was hopeful that Plaintiffs would dismiss their Complaint. Instead,
     6   their improper conduct continued. They attempted to exert additional pressure on
     7   Rivian at the same time they failed to respond to Rivian’s motion to dismiss. They
     8   also wasted this Court’s resources by failing to dismiss the Complaint and by
     9   failing to show at the motion to dismiss hearing. As a result, Rivian respectfully
    10   requests that the Court issue sanctions against Plaintiffs and their counsel, jointly
    11   and severally, in the amount of the reasonable attorneys’ fees reasonably incurred
    12   in defending this action to be determined by supplemental declaration from
    13   Rivian’s counsel.
    14        B.     The Court Should Order Plaintiffs To Reveal Their True
    15               Identities On The Public Docket
    16         Plaintiffs initiated their Complaint anonymously under the pseudonyms
    17   John Roe, Jane Roe and John Roe II. Plaintiffs never sought any relief to proceed
    18   under pseudonyms. As the United States Court of Appeals for the Ninth Circuit
    19   has explained: “[The] use of fictitious names runs afoul of the public’s common
    20   law right of access to judicial proceedings . . . and Rule 10(a)’s command that the
    21   title of every complaint ‘include the names of all the parties.’” Does I thru XXIII
    22   v. Advanced Textile Corp., 214 F.3d 1058, 1067 (9th Cir. 2000). Thus, “[a]s a
    23   general rule, ‘the identity of the parties in an action, civil or criminal, should not
    24   be concealed.’” Doe v. City of Santa Ana, No. SACV1300696CJCRNBX, 2013
    25   WL 12371372, at *1 (C.D. Cal. June 10, 2013) (citation omitted).
    26         Now that the Court has granted Rivian’s motion to dismiss, Plaintiffs should
    27   be ordered to identify themselves on the public docket so that Rivian can seek its
    28   costs, so that Rivian knows the true identities of Plaintiffs for any preclusive effect
                                                   -9-
                       MEMORANDUM OF POINTS AND AUTHORITIES
Case 8:20-cv-00998-MWF-ADS Document 18 Filed 08/31/20 Page 11 of 11 Page ID #:175



     1   the Court’s dismissal may have in future proceedings, and so that Rivian can
     2   enforce the award of any sanctions that the Court may issue. Thus, in addition to
     3   the relief sought in Rivian’s Rule 11 motion, Rivian respectfully requests that the
     4   Court also order Plaintiffs to disclose their identities.
     5   IV. CONCLUSION
     6         Based on the foregoing, Rivian respectfully requests that the Court grant
     7   Rivian’s unopposed motion for Rule 11 sanctions.
     8
     9   DATED: August 31, 2020               MORTENSON TAGGART LLP

    10                                           By: /s/Michael D. Mortenson
    11                                               Michael D. Mortenson
                                                     Craig A. Taggart
    12                                              Attorneys for Defendant
    13                                               RIVIAN AUTOMOTIVE, LLC

    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
                                                   -10-
                       MEMORANDUM OF POINTS AND AUTHORITIES
